Order, Supreme Court, Bronx County (Howard Sherman, J.) entered October 20, 2011, which denied a motion by nonparty the New York City Department of Social Services for an order amending a prior order (same court, Edgar G. Walker, J.), entered August 17, 2010, authorizing the creation of a supplemental needs trust, unanimously reversed, on the law, without costs, and the latter order vacated.
Plaintiff died eight months before the instant motion was made. “The death of a party divests a court of jurisdiction to conduct proceedings in an action until a proper substitution has been made pursuant to CPLR 1015 (a)” (Faraone v National Academy of Tel. Arts & Sciences, 296 AD2d 349, 350 [1st Dept 2002] [internal quotation marks omitted]). The foregoing is without prejudice to any proceedings that may be taken once an estate representative has been duly substituted. Concur— Andrias, J.E, Friedman, DeGrasse, Freedman and AbdusSalaam, JJ.